ORDER
PER CURIAM.
Appellant, Carl Garner (“Father”), appeals from the judgment of the Circuit Court of St. Louis County granting Respondent, Soraya Garner’s (“Mother”), motion to dismiss Father’s motion to modify. We affirm.
We have reviewed the brief of Father and the record on appeal.1 As an extended opinion would serve no jurisprudential purpose, we affirm the motion court’s order pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision.

. Mother did not file a respondent’s brief.